DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 1-7 are currently pending and under exam herein.
Claims 1-7 are rejected.
Claim 1 is objected to.

Priority
3. The instant application claims the benefit of priority to Korean Application No. 10-2016-0129378 filed 6 October 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 6 October 2017 and 4 October 2018 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
5. The drawings filed 6 October 2017 are accepted.

Specification
6. The disclosure is objected to because of the following informalities: The brief description of the drawings does not include a description for each partial view of Figs. 5A-5C .  
Appropriate correction is required.

Claim Objections
7. Claim 1 is objected to because of the following informalities: “based on gene expression of each patient group” in line 6 should be “based on the gene expression of each patient group” in order to properly annotate the antecedent basis for this term in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and those claims dependent therefrom, recite “each patient group” in lines 4 and 6. The term “each” when used as a determiner is used to refer to every one of two or more people or things, regard and identified separately. Therefore, this claim limitation indicates that there is more than one patient group. However, lines 2-3 only recite a single patient group. Therefore, it is unclear if claim 1 is intended to encompass a single patient group or two patient groups. For examination purposes, it is interpreted that the claim encompasses only a single patient group.
Claim 1, and those claims dependent therefrom, recite “in a patient group” in line 9. It is unclear if the patient group recited in line 9 is the same patient group recited in line 2 or a newly 
Claim 2, and the claim dependent therefrom, recite “determining the extent to which the expression of the gene affects survival” in lines 5-6. However, the earlier recites that performing sorting occurs for multiple genes. It is unclear if this claim limitation requires only determining the extent to which the expression of a single gene affects survival or if this step is required to be performed for every gene in the gene expression information. For examination purposes, it is interpreted that this step is performed for each gene in the gene expression information. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation obtaining statistical significance, and the claim also recites p-value which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites “wherein each gene is divided into two groups depending on the expression level and is composed of a group with a low survival rate when the expression level is relatively high and a group with a low survival rate when the expression level is relatively low”. This limitation appears to indicate that a single gene is divided into two groups and then further limits the gene into a group with a low survival rate when the expression level is relative high and a group with a low survival rate when the expression level is relatively low. It is unclear how a single gene is divided into both groups simultaneously as a single gene is not exhibit both high and low expression simultaneously. For examination purposes, it is interpreted that this limitation intends to select one of two groups for each gene in the gene expression information, 
The terms “low survival rate”, "relatively high" and “relatively low” in claim 3 are relative terms which render the claim indefinite.  The terms “low survival rate”, "relatively high" and “relatively low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of expression would be considered relatively high or relatively low or what survival rate would be considered low.
Claim 5 recites the limitation “a gene with opposite expression is found” and it is unclear what step is to be performed with this limitation as it is unclear what the definition of a gene with opposite expression is. For examination purposes, it is interpreted to be a gene that is found to be associated with a poor survival rate when the expression is altered in either direction, high or low, from the expression level in a patient with a good prognosis.
The terms "poor survival rate", “expression level is high” and “expression level is low” in claim 5 are relative terms which render the claim indefinite.  The terms “poor survival rate", “expression level is high” and “expression level is low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of expression would be considered high or low, or what survival rate is considered poor.
The terms "low survival rate", “high expression level” and “low expression level” in claim 6 are relative terms which render the claim indefinite.  The terms "low survival rate", “high expression level” and “low expression level” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of expression would be considered high or low, or what survival rate is considered low.

The terms "the prognosis for breast cancer is not good" and “the prognostic score is relatively high” in claim 7 are relative terms which render the claim indefinite.  The terms "the prognosis for breast cancer is not good" and “the prognostic score is relatively high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what prognosis is considered to be not good and what prognosis score is considered to be relatively high.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1
Claim 1 recites collecting information on cancer tissue in a patient group from patient information determined to have breast cancer; collecting gene expression information of each patient group; sorting genes by performing a test for a group having a high expression level and a group having a low expression level based on gene expression of each patient group; clustering genes based on expression patterns of the sorted genes; defining a prognostic score using a gene expression ratio for a gene; and deriving prognosis for breast cancer in a patient group by using the prognostic score.
Claim 2 recites wherein the sorting of genes by performing a test for a group having a high expression level and a group having a low expression level based on gene expression of each patient group comprises performing a log-rank test, obtaining statistical significance (p-value) and hazard ratio, which indicates the survival relationship between the two groups, and determining the extent to which the expression of the gene affects survival.
Claim 3 recites wherein each gene is divided into two groups depending on the expression level and is composed of a group with a low survival rate when the expression level is relatively high and a group with a low survival rate when the expression level is relatively low.
Claim 4 recites wherein the clustering of genes based on expression patterns of the sorted genes comprises creating a maximal clique for the genes corresponding to two groups and clustering gene graphs by using Pearson correlation coefficient.
Claim 5 recites wherein the Pearson correlation coefficient (similarity) between the genes corresponding to the cluster of a group with a poor survival rate as the expression level is high and the cluster of a group with a poor survival rate as the 
Claim 6 recites wherein the prognostic score is set to a value obtained by dividing an average value of a gene expression profile having a high expression level in a patient having a low survival rate by an average value of a gene expression profile having a low expression level in a patient having a low survival rate.
Claim 7 recites wherein the deriving of prognosis for breast cancer in a patient group by using the prognostic score comprises determining that the prognosis for breast cancer is not good when the prognostic score is relatively high.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. Furthermore, the limitations for performing a log-rank test, obtaining statistical significance values, hazard ratios, and calculating Pearson correlation coefficients requiring carrying out mathematical calculations to perform the claim limitations, which also falls under the “Mathematical concepts” grouping of abstract ideas. Additionally, the claims recite a correlation between the expression level of genes in the patient with the prognosis for breast cancer that is similar to the correlation between the presence of Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts identified as a law of nature. Therefore, the claims also recite limitations that equate to a law of nature. As such, claims 1-7 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite any elements in addition to the recited judicial exception. Claims that do not recite any additional elements do not integrate the judicial exception into a practical application (see MPEP 2106.04(d).III). As such, claims 1-7 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include any additional elements. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-7 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2011/0123990 A1). The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Barker et al. discloses obtaining gene expression information from patients determined to have breast cancer (paras. [0143]-[0146] and [0161]; collecting information on cancer tissue in a patient group from patient information determined to have breast cancer; collecting gene expression information of each patient group). Barker et al. then discloses sorting the genes based on the expression based on decreasing order of expression levels (para. [0162]; sorting genes by performing a test for a group having a high expression level and a group having a low expression level based on gene expression of each patient group). Barker et al. discloses clustering genes by determining the presence of co-expression cliques (paras. [0162]-[0166]; clustering genes based on expression patterns of the sorted genes). Barker et al. discloses that a risk score can be determined using the normalized expression levels for genes identified as prognostic or co-expressed genes with the prognostic gene, in which the normalized values are expressed as ratios (paras. [0009]; [0012]; [0020]; [0104]-[0108], [0117]; defining a prognostic score using a gene expression ratio for a gene; and deriving prognosis for breast cancer in a patient group by using the prognostic score).
Regarding claim 2, Barker et al. discloses that the prognostic genes are identified based on determining p-values and a cox proportional hazard model test to identify the extent to which genes effect the risk of a cancer related event, including prognosis (paras. [0148], [0158]-[0160]; wherein the sorting of genes by performing a test for a group having a high expression level and a group having a low expression level based on gene expression of each patient group comprises performing a log-rank test, obtaining statistical significance (p-value) and hazard ratio, which indicates the survival relationship between the two groups, and determining the extent to which the expression of the gene affects survival).
Concerning claim 4, Barker et al. discloses that the clustering of genes into co-expression cliques is performed using gene co-expression analysis that search for maximal cliques and calculations correlation values between the gene expression measurements, which can be performed with a Spearman or Pearson correlation analysis (paras. [0049], [0122], [0161]-[0166]; wherein the clustering of genes based on expression patterns of the sorted genes comprises creating a maximal clique for the genes corresponding to two groups and clustering gene graphs by using Pearson correlation coefficient).
Pertaining to claim 7, Barker et al. discloses that a hazard ratio of greater than 1 indicates that the gene is negatively associated with a good prognosis, or in other words is correlated with a poor prognosis (paras. [0037], [0148]; wherein the deriving of prognosis for breast cancer in a patient group by using the prognostic score comprises determining that the prognosis for breast cancer is not good when the prognostic score is relatively high). 

Conclusion
11. No claims are allowed.
It is noted that while claims 3 and 5-6 are not currently rejected in view of prior art, this is the result of the clarity issues with these claims that preclude being able to ascertain the metes and bounds of these claim limitations.

E-mail Communications Authorization
12. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631